EXHIBIT 21 Subsidiaries of the L.S. Starrett Company Subsidiary State/Jurisdiction of Incorporation Tru-Stone Technologies, Inc. Delaware Starrett Kinemetric Engineering, Inc. Delaware Starrett Bytewise Development, Inc. Delaware Starrett Metrology Services, Inc. Delaware Evans Rule Company, Inc. New Jersey The L.S. Starrett Co. of Canada Limited Canada The L.S. Starrett Company Limited U.K. Starrett Precision Optical Limited U.K. Starrett GmbH Germany Starrett (Asia) Pte Ltd. Singapore The L.S. Starrett Company Limited (Japan) U.K. Starrett Industria E Commercio Ltda. Brazil Starrett Argentina S.A. Argentina The L.S. Starrett Company of Mexico, S.deR.L.deC.V. Mexico Starrett Tools (Suzhou) Co. Ltd. China Starrett Tools (Shanghai) Co. Ltd. China The L.S. Starrett Co. of Australia Pty Ltd. Australia Starrett (New Zealand) Limited New Zealand
